                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       RAJA KANNAN,                                    Case No. 17-cv-07305-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                           ORDER RE DISCOVERY DISPUTE RE
                                                 v.                                        DEFENDANT’S DOCUMENT
                                  10
                                                                                           REQUESTS
                                  11       APPLE INC.,
                                                                                           Re: Dkt. No. 151
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On September 25, 2019, the Court ordered plaintiff Raja Kannan to respond to several of

                                  15   defendant Apple Inc.’s document requests by October 1, 2019, including Requests Nos. 14, 15, 16,

                                  16   18, 19, and 21. Dkt. No. 120 at 5. Apple contends that Mr. Kannan has not complied with this

                                  17   order.1 Mr. Kannan responds that Apple seeks documents outside the scope of Apple’s document

                                  18   requests, that some of the documents are not relevant, and that Mr. Kannan should not have to

                                  19   produce documents that are already in Apple’s possession.2

                                  20           Requests Nos. 14-16. Apple’s Requests Nos. 14-16 seek documents about Mr. Kannan’s

                                  21   and his family’s move to India:

                                  22                  Request No. 14: All Documents and text messages discussing,
                                                      referring to, or supporting Your decision to move to India, including
                                  23                  but not limited to the dates You decided to move to India, during
                                                      Your employment with Apple from August 29, 2011 through the
                                  24                  present.
                                  25

                                  26
                                       1
                                        Apple also asks for sanctions but has not filed a motion that complies with the Court’s rules
                                       seeking that relief. Civ. L.R. 37-4.
                                  27   2
                                         Mr. Kannan refers to disputes about Apple’s privilege log and about Apple’s responses to Mr.
                                  28   Kannan’s document requests, but such disputes are not properly before the Court. Standing Order
                                       for Civil Cases at 3.
                                   1                  Request No. 15: All Documents and text messages discussing,
                                                      referring to, or supporting Your wife’s decision to move to India,
                                   2                  during Your employment with Apple from August 29, 2011 through
                                                      the present.
                                   3
                                                      Request No. 16: All Documents and text messages discussing,
                                   4                  referring to, or supporting any time Your spouse and son were
                                                      physically in India, whether permanently or temporar[ily], during
                                   5                  Your employment with Apple from August 29, 2011.
                                   6
                                       Dkt. No. 110, Ex. C. Mr. Kannan made several objections to these requests, including various
                                   7
                                       privilege objections. The Court ordered Mr. Kannan to complete his production of documents
                                   8
                                       responsive to these requests by October 1, 2019, with the exception of those documents as to
                                   9
                                       which he claims a privilege. Dkt. No. 120 at 5.
                                  10
                                              Mr. Kannan is correct that Requests Nos. 14 and 15 are limited to documents discussing,
                                  11
                                       referring to, or supporting Mr. Kannan’s decision to move to India and his wife’s decision to move
                                  12
Northern District of California




                                       to India, and do not encompass all documents regarding Mr. Kannan’s travel to India. Mr.
 United States District Court




                                  13
                                       Kannan is also correct that Request No. 16 is limited to documents discussing, referring to, or
                                  14
                                       supporting the times Mr. Kannan’s wife and son were in India, and does not encompass all travel
                                  15
                                       by Mr. Kannan to India. However, it appears that Mr. Kannan is withholding documents
                                  16
                                       responsive to these requests because he contends such documents are not relevant. See Dkt. No.
                                  17
                                       151 at 6. In particular, Mr. Kannan objects to producing documents reflecting Mr. Kannan’s
                                  18
                                       wife’s decision to move to India. Likewise, Mr. Kannan objects to producing documents
                                  19
                                       reflecting the times Mr. Kannan’s wife and son were in India. Id. The Court has already
                                  20
                                       overruled those objections and will not revisit that decision. See Dkt. No. 120 at 5.
                                  21
                                              The Court orders Mr. Kannan to search for and produce documents responsive to Requests
                                  22
                                       Nos. 14-16, including the documents Mr. Kannan contends are irrelevant, by no later than
                                  23
                                       October 28, 2019. At this time, Mr. Kannan need not produce responsive documents for which
                                  24
                                       he has asserted a claim of privilege. Failure to complete this production will subject Mr. Kannan
                                  25
                                       and/or his counsel to sanctions, including monetary sanctions, under Rule 37(b) of the Federal
                                  26
                                       Rules of Civil Procedure.
                                  27
                                              Requests Nos. 18 and 19. Requests Nos. 18 and 19 seek documents concerning Mr.
                                  28
                                                                                         2
                                   1   Kannan’s and his wife’s development of software applications during Mr. Kannan’s period of

                                   2   employment with Apple. Mr. Kannan represented to the Court that he had already produced

                                   3   documents reflecting his own development of software applications. Dkt. No. 110 at 7. The

                                   4   Court concluded that Mr. Kannan need not produce any documents reflecting his wife’s

                                   5   development of software applications, but ordered that he must produce documents reflecting

                                   6   software applications developed by any person using Mr. Kannan’s Apple-issued computer

                                   7   equipment. Dkt. No. 120 at 5. The parties dispute whether Mr. Kannan has complied with this

                                   8   latter directive.

                                   9           Mr. Kannan says that his wife did not use his Apple-issued computer to develop any

                                  10   software applications, and that she only used Mr. Kannan’s computer to back up copies of

                                  11   software applications she developed separately. Dkt. No. 151 at 7. The Court previously

                                  12   concluded that Mr. Kannan’s wife’s separate software development work is not relevant to any
Northern District of California
 United States District Court




                                  13   claim or defense in the case. See Dkt. No. 120 at 5; Dkt. No. 128 at 153:24–154:17. However,

                                  14   Apple argues that Mr. Kannan and his wife collaborated on software applications and that such

                                  15   collaboration is relevant to Apple’s defenses. The parties dispute whether Mr. Kannan has

                                  16   produced a list of the files he claims reflect his wife’s independent software development work

                                  17   and whether those files must be produced. Specifically, Apple contends that Mr. Kannan has

                                  18   produced a lengthy list of software application files that are responsive to its document requests,

                                  19   while Mr. Kannan characterizes the same list as containing a large number of irrelevant personal

                                  20   files. Id. at 3–4, 7.

                                  21           The Court orders Mr. Kannan to provide Apple with a list of files reflecting the software

                                  22   applications developed exclusively by Mr. Kannan’s wife by October 25, 2019. This list must not

                                  23   include any other files. No later than October 28, 2019, Mr. Kannan must file a declaration under

                                  24   penalty of perjury (1) specifically identifying the software applications he developed himself or

                                  25   with any other person during the period of his employment with Apple, and (2) attesting to the

                                  26   representation included in his portion of the joint submission that his wife did not use his Apple-

                                  27   issued computer to develop any software applications, but rather used the computer only as

                                  28   backup storage for those applications.
                                                                                         3
                                   1           Request No. 21. Request No. 21 asks Mr. Kannan to produce all documents concerning,

                                   2   reflecting, or relating to any application he submitted to another employer during his employment

                                   3   with Apple. Mr. Kannan represents that he has produced all responsive documents, and his

                                   4   counsel represents that she has personally participated in a search of Mr. Kannan’s emails for

                                   5   documents responsive to this request. Dkt. No. 151 at 6–7. Accepting Mr. Kannan’s and his

                                   6   counsel’s representations, the Court concludes that there is nothing further to order with respect to

                                   7   this request.

                                   8           IT IS SO ORDERED.

                                   9   Dated: October 22, 2019

                                  10

                                  11
                                                                                                    VIRGINIA K. DEMARCHI
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
